Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of February 26, 2019
by and between Alder BioPharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the buyers listed on the Schedule of Buyers attached hereto as
Exhibit A, as may be updated in accordance with Section 9(g) (individually,
together with its permitted designees and assigns, the “Buyer” and collectively,
the “Buyers”). Capitalized terms used herein and not otherwise defined herein
are defined in Section 8 hereof.

RECITALS

A.    Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to each Buyer, severally and not jointly, and each Buyer
wishes to buy from the Company, shares of the Company’s Common Stock, par value
$0.0001 per share (the “Common Stock”), with the amount to be purchased by each
Buyer as set forth opposite such Buyer’s name on the Schedule of Buyers attached
hereto as Exhibit A. The shares of Common Stock to be purchased hereunder are
referred to herein as the “Purchase Shares.”

B.    On the Closing Date (as defined below), the Company and the Buyers will
execute and deliver a Registration Rights Agreement (the “Registration Rights
Agreement”) substantially in the form attached hereto as Exhibit B and
reasonably acceptable to the Buyers, pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Purchase Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

C.     The Company intends to enter into an Underwriting Agreement by and among
the Company and J.P. Morgan Securities LLC and SVB Leerink LLC as
representatives of the Underwriters listed on Schedule 1 thereto on or about
February 27, 2019 (the “Underwriting Agreement”) pursuant to which the Company
will offer and sell shares of its common stock in an underwritten public
offering (the “Public Offering”) pursuant to the Company’s registration
statement on Form S-3 (File No. 333-216199) (the “Registration Statement”).

NOW THEREFORE, the Company and the Buyers hereby agree as follows:

 

1.

PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company
agrees to sell to the Buyers, and the Buyers or their designees or assignees
have agreed to purchase from the Company, Purchase Shares as follows:

(a)    Purchase. On the date each of the conditions set forth in Sections 6 and
7 below is satisfied, each Buyer shall purchase from the Company an aggregate
number of Purchase Shares equal to (i) the aggregate dollar amount set forth
opposite such Buyer’s name on the Schedule of Buyers attached hereto as Exhibit
A (the “Purchase Price”) divided by (ii) the Offering Price; provided, however,
that (A) no fractional number of Purchase Shares shall be sold hereunder,
(B) any fractional number of Purchase Shares shall be rounded down to the
nearest whole number of Purchase Shares and (C) the Purchase Price will be
reduced by the value of any fractional share (as calculated on the basis of the
Offering Price). On or prior to the Closing Date, each Buyer will pay the
Purchase Price set forth opposite such Buyer’s name on Exhibit A (as adjusted
for the value of any fractional share) via wire transfer in accordance with wire
instructions provided by the Company to the Buyers prior to the Closing Date.
Each Buyer shall severally, and not jointly, be liable for only the purchase of
Purchase Shares calculated in accordance with this Section



--------------------------------------------------------------------------------

1(a) and not for the purchase of Purchase Shares so calculated for any other
Buyer. On or before the Closing Date, the Company will instruct its transfer
agent to make book-entry notations representing the Purchase Shares, in each
case against delivery of the aggregate Purchase Price. Upon issuance and payment
therefor as provided herein, such Purchase Shares shall be validly issued, fully
paid and non-assessable. The date of the Buyers’ purchase of the Purchase Shares
is referred to as the “Closing Date.”

(b)    Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyers made under this Agreement.

 

2.

BUYERS’ REPRESENTATIONS AND WARRANTIES.

Each Buyer, severally and not jointly, represents and warrants to the Company
that:

(a)    Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Purchase Shares for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof; provided, however, by making the representations herein,
the Buyer does not agree to hold any of the Purchase Shares for any minimum or
other specific term.

(b)    Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act.

(c)    Information. The Buyer has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Purchase Shares that have been reasonably requested by
the Buyer, including, without limitation, the SEC Filings. The Buyer understands
that its investment in the Purchase Shares involves a high degree of risk. The
Buyer (i) is able to bear the economic risk of an investment in the Purchase
Shares including a total loss, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Purchase Shares and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and other
matters related to an investment in the Purchase Shares. Neither such inquiries
nor any other due diligence investigations conducted by the Buyer or its
representatives shall modify, amend or affect the Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below. The Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Purchase Shares.

(d)    No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchase Shares or
the fairness or suitability of the investment in the Purchase Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchase Shares.

(e)    Organization. The Buyer is organized, validly existing and in good
standing or equivalent under the laws of the jurisdiction set forth opposite its
name on the Schedule of Buyers attached hereto as Exhibit A and has the
requisite organizational power and authority to own its properties and to carry
on its business as now being conducted.

(f)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy

 

-2-



--------------------------------------------------------------------------------

underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The execution and delivery of this Agreement and
the Registration Rights Agreement (the “Transaction Documents”) by the Buyer and
the consummation by it of the transactions contemplated hereby and thereby do
not conflict with the Buyer’s certificate of organization, operating agreement
or similar documents, and do not require further consent or authorization by the
Buyer, its partners, shareholders, managers or its members.

(g)    Placement Agents. The Buyer acknowledges and agrees that (i) the
Placement Agents (as defined below) are acting solely as placement agents in
connection with the transactions contemplated by this Agreement and are not
acting as underwriters or in any other capacity and are not and shall not be
construed as fiduciaries for the Buyer, the Company or any other person or
entity in connection with the transactions contemplated by this Agreement,
(ii) the Placement Agents have not made and will not make any representation or
warranty, whether express or implied, of any kind or character and have not
provided any advice or recommendation in connection with the transactions
contemplated by this Agreement, (iii) the Placement Agents will have no
responsibility with respect to (A) any representations, warranties or agreements
made by any person or entity under or in connection with the transactions
contemplated by this Agreement or any of the documents furnished pursuant
thereto or in connection therewith, or the execution, legality, validity or
enforceability (with respect to any person) or any thereof, or (B) the business,
affairs, financial condition, operations, properties or prospects of, or any
other matter concerning the Company or the transactions contemplated by this
Agreement, and (iv) the Placement Agents shall have no liability or obligation
(including without limitation, for or with respect to any losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements incurred by the Buyer, the Company or any other person or
entity), whether in contract, tort or otherwise, to the Buyer, or to any person
claiming through the Buyer, in respect of the transactions contemplated by this
Agreement. The Placement Agents are intended third-party beneficiaries of the
representations set forth in Section 2(a), (b), (c) and (g).

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyers that as of the date hereof and
as of the Closing Date:

(a)    Authorization; Due Execution. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder including, without limitation, the issuance
of the Purchase Shares. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith. Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)    Valid Issuance of Stock. The Purchase Shares have been duly and validly
authorized and when issued and paid for in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable free
and clear of all liens and, based in part upon the representations and
warranties of the Buyers in this Agreement, will be issued in compliance with
all applicable federal and state securities laws.

 

-3-



--------------------------------------------------------------------------------

(c)    No Material Adverse Change. Except as disclosed in the SEC Filings, since
the end of the period covered by the latest audited financial statements
included or incorporated by reference in any SEC Filings: (i) there has been no
change, nor any development or event involving a prospective change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company and its subsidiaries, taken as a whole, that is
material and adverse; (ii) there has been no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock;
(iii) there has been no material adverse change in the capital stock, short-term
indebtedness, long-term indebtedness, net current assets or net assets of the
Company and its subsidiaries; (iv) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (v) neither the Company nor any of its subsidiaries has sustained any
loss or interference with its business that is material to the Company and its
subsidiaries taken as a whole and that is either from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority.

(d)    Good Standing of the Company. The Company has been duly incorporated and
is existing and in good standing under the laws of the State of Delaware, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the SEC Filings; and the Company is duly qualified to
do business as a foreign corporation in good standing in all other jurisdictions
in which its ownership or lease of property or the conduct of its business
requires such qualification, except where the failure to be so qualified in good
standing would not, individually or in the aggregate, result in a material
adverse effect on the condition (financial or otherwise), results of operations,
business, properties or prospects of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”).

(e)    Subsidiaries. Each subsidiary of the Company has been duly incorporated,
organized or formed and is existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation with power and
authority (corporate and other power) to own its properties and conduct its
business as described in the SEC Filings; and each subsidiary of the Company is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification in each case, except where the
failure to be so qualified in good standing would not individually or in the
aggregate have a Material Adverse Effect; all of the issued and outstanding
capital stock of each subsidiary of the Company has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of
each subsidiary owned by the Company, directly or through subsidiaries, is owned
free from liens, encumbrances and defects. The subsidiaries of the Company set
forth on Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2018 are the only subsidiaries, direct or indirect, of the
Company and each subsidiary of the Company is a direct wholly-owned subsidiary
of the Company.

(f)    Shares. The Purchase Shares and all other outstanding shares of capital
stock of the Company have been duly authorized; the authorized equity
capitalization of the Company is as set forth in the SEC Filings; all
outstanding shares of capital stock of the Company are, and, when the Purchase
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchase Shares will have been, validly issued, fully paid
and nonassessable, and will conform to the information in the SEC Filings and to
the description of such shares contained in the SEC Filings; the stockholders of
the Company have no preemptive rights with respect to the Purchase Shares; and
none of the outstanding shares of capital stock of the Company or any of its
subsidiaries have been issued in violation of any preemptive or similar rights
of any security holder. Except as disclosed in or contemplated by the SEC
Filings, as of

 

-4-



--------------------------------------------------------------------------------

the dates indicated therein, there are no outstanding (i) securities or
obligations of the Company or any of its subsidiaries convertible into or
exchangeable for any capital stock of the Company, (ii) warrants, rights or
options to subscribe for or purchase from the Company any such capital stock or
any such convertible or exchangeable securities or obligations or
(iii) obligations of the Company to issue or sell any shares of capital stock,
any such convertible or exchangeable securities or obligations or any such
warrants, rights or options.

(g)    Other Offerings. Except as disclosed in SEC Filings, the Company has not
sold, issued or distributed any of its common stock during the six-month period
preceding the date hereof, including any sales pursuant to Rule 144A under, or
Regulation D or S of, the Securities Act, other than common stock issued
pursuant to (i) the Company’s employee benefit plans, qualified stock option
plans or other employee compensation plans, or (ii) pursuant to outstanding
options or rights.

(h)    Nasdaq. The Purchase Shares have been approved for listing on The Nasdaq
Stock Market, subject to notice of issuance.

(i)    Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing, license, qualification or registration with, any person
(including any governmental agency or body or any court) is required for the
execution, delivery and performance by the Company of the Transaction Documents
or the consummation of the transactions contemplated thereby, including the
offering, issuance and sale of the Purchase Shares, except (i) such as have been
obtained, or made on or prior to the date hereof, (ii) such as may be required
by and made in accordance with or obtained under state securities laws or
(iii) such as may be required by the Financial Industry Regulatory Authority,
Inc.

(j)    Title to Property. Except as disclosed in the SEC Filings or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and its subsidiaries have good and marketable title
to all personal assets owned by them, in each case free from liens, charges,
encumbrances and defects and, the Company and its subsidiaries hold any leased
real or personal property under valid and enforceable leases with no terms or
provisions that would materially interfere with the use made or to be made
thereof by them. Neither the Company nor any subsidiary owns any real property.

(k)    Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement by the Company, and the
issuance and sale of the Purchase Shares will not result in a breach or
violation of any of the terms and provisions of, or constitute a default or a
Debt Repayment Triggering Event (as defined below) under, or result in the
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to (i) the charter or by-laws of the
Company or any of its subsidiaries, (ii) any law or statute or any judgment,
rule, regulation or order of any governmental agency or body or any arbiter or
court, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their properties, or (iii) any agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the properties of the
Company or any of its subsidiaries is subject except with respect to (ii) and
(iii) above on such breaches, violations, defaults, liens, charges, or
encumbrances that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. A “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give, the holder of any note, debenture, or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

(l)    Absence of Existing Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (i) in violation of its respective charter or by-laws,
(ii) in default (or with the giving of notice

 

-5-



--------------------------------------------------------------------------------

or lapse of time would be in default) under any existing obligation, agreement,
covenant or condition contained in any indenture, loan agreement, mortgage,
lease or other agreement or instrument to which any of them is a party or by
which any of them is bound or to which any of the properties of any of them is
subject or (iii) in violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental authority, except, in
the case of clauses (ii) and (iii), for any, such defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(m)    Possession of Licenses and Permits. The Company and its subsidiaries
possess, and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses, approvals, consents, permits and other
authorizations (“Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary or material to the conduct of
the business as now conducted and as described in the SEC Filings, including,
without limitation, all such certificates, approvals, authorizations, licenses
and permits required by the United States Food and Drug Administration (the
“FDA”) or any other federal, state or foreign agencies or bodies engaged in the
regulation of pharmaceuticals or biohazardous materials, except where the
failure so to possess would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; the Company is in compliance
with the terms and conditions of all such Licenses, except where the failure so
to comply would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; all of the Licenses are valid and in full
force and effect, except when the invalidity of such Licenses or the failure of
such Licenses to be in full force and effect would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a Material Adverse
Effect.

(n)    Regulatory Compliance. The Company has operated and currently is in
compliance with all applicable rules and regulations of the FDA, except where
the failure to so operate or be in compliance would not reasonably be expected
to have a Material Adverse Effect. Any human studies or tests and preclinical
and clinical trials conducted by or, to the Company’s knowledge, on behalf of or
otherwise relied upon by the Company that are described in the SEC Filings, were
and, if still pending, are being, conducted in all material respects in
accordance with the protocols submitted to the FDA and all applicable laws and
regulations. Any descriptions of the results of such studies, tests and trials
contained in the SEC Filings are accurate and complete in all material respects;
and the Company has not received any notices or correspondence from the FDA or
any foreign, state or local governmental body exercising comparable authority
requiring the termination, suspension, or clinical hold of any pending studies,
tests or preclinical or clinical trials, or such written notice or
correspondence from any Institutional Review Board or comparable authority
requiring the termination or suspension of a clinical study, conducted by or on
behalf of the Company, which termination, suspension or clinical hold would
reasonably be expected to have a Material Adverse Effect. Except to the extent
disclosed in the SEC Filings, the Company is not aware of any other trials,
studies or tests, the results of which reasonably call into question the results
described or referred to in the SEC Filings when viewed in the context in which
such results are described and the clinical stage of development.

(o)    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent that could have a Material Adverse Effect.

(p)    Possession of Intellectual Property. Except as disclosed in the SEC
Filings, to the knowledge of the Company, the Company and its subsidiaries own,
possess, license or can acquire on reasonable terms sufficient trademarks, trade
names, inventions, patents, patent rights, copyrights, domain names, licenses,
approvals, know-how (including trade secrets and other unpatented and/or
unpatentable

 

-6-



--------------------------------------------------------------------------------

proprietary or confidential information, systems, or procedures) and other
intellectual property and similar rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) necessary or material to the conduct of the business as now conducted
and as described in the SEC Filings, except where the failure to so own,
possess, license or otherwise acquire would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the SEC Filings (i) to the Company’s knowledge, there are no rights
of third parties to any of the Intellectual Property Rights owned by the Company
or its subsidiaries; (ii) to the Company’s knowledge, there is no material
infringement, misappropriation, breach, default or other violation, or the
occurrence of any event that with notice or the passage of time would constitute
any of the foregoing, by third parties of any of the Intellectual Property
Rights of the Company or its subsidiaries; (iii) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s or any subsidiary’s rights in or to, or the violation
of any of the terms of, any of their Intellectual Property Rights, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (iv) there is no pending, or to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity,
enforceability or scope of any such Intellectual Property Rights, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (v) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company or any subsidiary
infringes, misappropriates or otherwise violates or conflicts with any
Intellectual Property Rights or other proprietary rights of others and the
Company is unaware of any other fact which would form a reasonable basis for any
such claim; (vi) there is no court-issued order, judgment, decree or injunction
restricting the operation of the Company’s business on the basis of a conflict
with or infringement of the patent rights of any third party; and (vii) none of
the Intellectual Property Rights used by the Company or its subsidiaries in
their businesses has been obtained or is being used by the Company or its
subsidiaries in violation of any contractual obligation binding on the Company
or any of its subsidiaries in violation of the rights of any persons, except in
each case covered by clauses (i) – (vii) such as would not, if determined
adversely to the Company or any of its subsidiaries, individually or in the
aggregate, have a Material Adverse Effect.

(q)    PTO Applications. The Company has duly and properly filed or caused to be
filed with the United States Patent and Trademark Office (the “PTO”) and
applicable foreign and international patent authorities all material patent
applications owned by the Company (the “Company Patent Applications”). The
Company has complied with the PTO’s duty of candor and disclosure for the
Company Patent Applications and has made no material misrepresentation in the
Company Patent Applications. The Company has complied with the duty of candor
and disclosure for the Company Patent Applications pending in countries outside
the United States. To the Company’s knowledge, any information material to a
determination of patentability regarding the Company Patent Applications has
been called to the attention of the PTO or similar foreign authority. To the
Company’s knowledge, there is no information that has not been called to the
attention of the PTO or similar foreign authority that would preclude the grant
of a patent for the Company Patent Applications. To the Company’s knowledge,
there is no information which would preclude the Company from having clear title
to the Company Patent Applications. To the Company’s knowledge, there is no
information suggesting that the Company does not currently hold clear title to
the Company Patent Applications. To the Company’s knowledge, there is no
information suggesting that the Company’s ownership interest in the Company
Patent Applications has not properly been recorded with the PTO or other
comparable office.

(r)    Environmental Laws. Except as disclosed in the SEC Filings, (i)(A)
neither the Company nor any of its subsidiaries is in violation of, or has any
liability under, any federal, state, local or non-U.S. statute, law, rule,
regulation, ordinance, code, other requirement or rule of law (including common
law), or decision or order of any domestic or foreign governmental agency,
governmental body or court, relating to pollution, to the use, handling,
transportation, treatment, storage, discharge, disposal or release of Hazardous
Substances (as defined below), to the protection or restoration of the
environment or natural

 

-7-



--------------------------------------------------------------------------------

resources (including biota), to health and safety including as such relates to
exposure to Hazardous Substances, and to natural resource damages (collectively,
“Environmental Laws”), (B) neither the Company nor any of its subsidiaries owns,
occupies, operates or uses any real property contaminated with Hazardous
Substances, (C) neither the Company nor any of its subsidiaries is liable or
allegedly liable for any release or threatened release of Hazardous Substances,
including at any off-site treatment, storage or disposal site, (D) neither the
Company nor any of its subsidiaries is subject to any claim by any governmental
agency or governmental body or person relating to Environmental Laws or
Hazardous Substances, and (E) the Company and its subsidiaries have received and
are in compliance with all, and have no liability under any, permits, licenses,
authorizations, identification numbers or other approvals required under
applicable Environmental Laws to conduct their respective businesses, except in
each case covered by clauses (A) – (E) such as would not individually or in the
aggregate have a Material Adverse Effect; (ii) neither the Company nor any of
its subsidiaries is conducting or funding any investigation, remediation,
remedial action or monitoring of actual or suspected Hazardous Substances in the
environment, (iii) to the knowledge of the Company there are no facts or
circumstances that would reasonably be expected to result in a violation of,
liability under, or claim pursuant to any Environmental Law that would have a
Material Adverse Effect; (iv) to the knowledge of the Company there are no
requirements proposed for adoption or implementation under any Environmental Law
that would reasonably be expected to have a Material Adverse Effect; and (v) in
the ordinary course of its business, the Company periodically evaluates the
effect, including associated costs and liabilities, of Environmental Laws on the
business, properties, results of operations and financial condition of it and
its subsidiaries, and, on the basis of such evaluation, the Company has
reasonably concluded that such Environmental Laws will not, singly or in the
aggregate, have a Material Adverse Effect. For purposes of this subsection
“Hazardous Substances” means (y) petroleum and petroleum products, by-products
or breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and mold, and (z) any other chemical, material or
substance defined or regulated as toxic or hazardous or as a pollutant,
contaminant or waste under Environmental Laws.

(s)    Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as
set forth in the SEC Filings, the Company, its subsidiaries and the Company’s
Board of Directors (the “Board”) are in compliance in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002, as amended
(“Sarbanes Oxley”) and all applicable rules of The Nasdaq Stock Market (the
“Exchange Rules”, and together with the Securities Act, the Exchange Act, and
Sarbanes Oxley, the “Securities Laws”). The Company maintains a system of
internal controls, including, but not limited to, disclosure controls and
procedures, internal controls over accounting matters and financial reporting
and legal and regulatory compliance controls (collectively, “Internal Controls”)
that comply with applicable Securities Laws and have been designed by, or under
the supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles (“U.S. GAAP”) and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences, and the interactive data in eXtensible
Business Reporting Language incorporated by reference in the SEC Filings is
accurate. The Internal Controls are overseen by the Audit Committee of the Board
(the “Audit Committee”) in accordance with Exchange Rules. The Company has not
publicly disclosed or reported to the Audit Committee or the Board, and within
the next 90 days the Company does not reasonably expect to publicly disclose or
report to the Audit Committee or the Board, a significant deficiency, material
weakness, adverse change in Internal Controls or fraud involving management or
other employees who have a significant role in Internal Controls, any violation
of, or failure to comply with, the Securities Laws, or any matter which, if
determined adversely, would have a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

(t)    Litigation. Except as disclosed in the SEC Filings, there are no pending
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) against or affecting
the Company, any of its subsidiaries or any of their respective properties that,
if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement, or which are otherwise material in the context
of the sale of the Purchase Shares; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign), to the Company’s knowledge are threatened or
contemplated.

(u)    Financial Statements. The financial statements included or incorporated
by reference in the SEC Filings comply in all material respects with applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates shown and their results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with U.S. GAAP applied on a consistent basis,
except as otherwise noted therein and except in the case of unaudited, interim
financial statements, which do not contain certain footnotes as permitted by the
rules of the SEC. PricewaterhouseCoopers LLP, which has audited the financial
statements of the Company included in the SEC Filings, has advised the Company
that it is an independent registered public accounting firm with respect to the
Company and its subsidiaries within the applicable rules and regulations adopted
by the SEC and the Public Company Accounting Oversight Board and as required by
the Securities Act. The Company does not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not disclosed in the SEC Filings. There are no financial statements that are
required to be included in the SEC Filings that are not included as required.

(v)    Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Purchase Shares will not be an “investment company”
as defined in the Investment Company Act of 1940, as amended.

(w)    Ratings. No “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the Exchange Act (i) has imposed (or
has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company’s retaining any rating assigned to the
Company or any securities of the Company or (ii) has indicated to the Company
that it is considering: (A) downgrading the rating accorded any debt securities
or preferred equity securities of or guaranteed by the Company or any of its
subsidiaries or (B) placing under surveillance or review, or changing its
outlook with respect to, its rating of any debt securities or preferred equity
securities of or guaranteed by the Company or any of its subsidiaries (other
than an announcement with positive implications of a possible upgrading).

(x)    Anti-Corruption. Neither the Company nor any of its subsidiaries or
affiliates, nor any director, officer, or employee, nor, to the Company’s
knowledge, any agent or representative of the Company or of any of its
subsidiaries or affiliates, has (i) taken or will take any action in furtherance
of an offer, payment, promise to pay, or authorization or approval of the
payment or giving of money, property, gifts or anything else of value, directly
or indirectly, to any “government official” (including any officer or employee
of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to influence official action or secure an
improper advantage; (ii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating

 

-9-



--------------------------------------------------------------------------------

Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom or any
other applicable anti-bribery or anti-corruption law; or (iii) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and maintain
and will continue to maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.

(y)    Anti-Money Laundering. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with all applicable
financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT ACT), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(z)    Economic Sanctions. (i) Neither the Company nor any of its subsidiaries,
nor any director, officer, or employee thereof, nor, to the Company’s knowledge,
any agent, affiliate or representative of the Company or any of its
subsidiaries, is an individual or entity (“Company Person”) that is, or is owned
or controlled by a Company Person that is: (A) the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor (B) located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, the Crimea
Region of Ukraine, Cuba, Iran, North Korea and Syria), (ii) the Company will
not, directly or indirectly, use the proceeds of the sale of the Purchase
Shares, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Company Person: (x) to fund or
facilitate any activities or business of or with any Company Person or in any
country or territory that, at the time of such funding or facilitation, is the
subject of Sanctions; or (y) in any other manner that will result in a violation
of Sanctions by any Company Person (including any Company Person participating
in the offering, whether as underwriter, advisor, investor or otherwise) and
(iii) for the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Company Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

(aa)    No Restrictions on Payments by Subsidiaries. No subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, (i) from paying any
dividends to the Company, (ii) from making any other distribution on such
subsidiary’s capital stock, (iii) from repaying to the Company any loans or
advances to such subsidiary from the Company or (iv) from transferring any of
such subsidiary’s material properties or assets to the Company or any other
subsidiary of the Company.

(bb)    Payment of Taxes.    The Company and its subsidiaries have filed all
federal, state, local and non-U.S. tax returns that are required to be filed or
have requested extensions thereof (except in any case in which the failure so to
file would not have a Material Adverse Effect); and, except as set forth in the
SEC Filings, the Company and its subsidiaries have paid all taxes (including any
assessments, fines or penalties) required to be paid by them except for any such
taxes, assessments, fines or penalties currently being contested in good faith
or as would not, individually or in the aggregate, have a Material Adverse
Effect.

 

-10-



--------------------------------------------------------------------------------

(cc)    Insurance.    The Company and its subsidiaries are insured by insurers
with appropriately rated claims paying abilities against such losses and risks
and in such amounts as are prudent and customary for similarly situated
companies in the business in which they are engaged; all material policies of
insurance and fidelity or surety bonds insuring the Company or any of its
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company and its subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any such subsidiary has been refused any insurance
coverage sought or applied for; neither the Company nor any such subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect, except as set forth in or contemplated
in the SEC Filings, and the Company has obtained directors’ and officer’s
insurance in reasonable and customary coverage amounts.

(dd)    IT Systems. Except as disclosed in the SEC Filings, the Company and its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are adequate for, and operate and perform in all
material respects as required in connection with the operation of the business
of the Company and its subsidiaries as currently conducted, free and clear of
all material bugs, errors, defects, Trojan horses, time bombs, malware and other
corruptants. Except as disclosed in the SEC Filings, the Company and its
subsidiaries have implemented and maintained commercially reasonable controls,
policies, procedures, and safeguards to maintain and protect their material
confidential information and the integrity, continuous operation, redundancy and
security of all IT Systems and data (including all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”)) used
in connection with their businesses, and there have been no breaches,
violations, outages or unauthorized uses of or accesses to same, except for
those that have been remedied without material cost or liability or the duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same. The Company and its subsidiaries are
presently in compliance with all applicable laws or statutes and all judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations relating to
the privacy and security of IT Systems and Personal Data and to the protection
of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification, except where the failure to so be in
compliance would not have a Material Adverse Effect.

(ee)    Required Filings. The Company has timely made all filings required to be
made by it under the Exchange Act. The SEC Filings were prepared in accordance
with and, as of the date on which each such SEC Filing was filed with the SEC,
complied in all material respects with the applicable requirements of the
Securities Act and Exchange Act. None of such SEC Filings, including, without
limitation, any financial statements, exhibits and schedules included therein
and documents incorporated therein by reference, at the time filed, declared
effective or mailed, as the case may be, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(ff)    Shell Company Status. The Company is not currently, and has never been,
an issuer identified in Rule 144(i)(1) under the Securities Act.

(gg)    No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering

 

-11-



--------------------------------------------------------------------------------

contemplated hereby, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

(hh)    No General Solicitation; No Integrated Offering. None of the Company,
any of its Affiliates, or any Person acting on its or their behalf, has engaged
in any form of general solicitation in connection with the offer or sale of the
Purchase Shares. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, none of the Company nor, to the Company’s
knowledge, any of its Affiliates or any Person acting on its behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Section 4(a)(2) under the Securities Act in
connection with the offer and sale by the Company of the Purchase Shares or
(ii) cause the offering of the Purchase Shares to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Principal Market.

(ii)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to terminate the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any subsidiary under the Exchange Act or the Securities
Act. The Company has not, in the previous twelve (12) months, received
(i) written notice from the Principal Market that the Company is not in
compliance with the listing or maintenance requirements of Principal Market that
would result in immediate delisting or (ii) any notification, Staff Delisting
Determination, or Public Reprimand Letter (as such terms are defined in
applicable listing rules of the Principal Market) that requires a public
announcement by the Company of any noncompliance or deficiency with respect to
such listing or maintenance requirements. The Company is in compliance with all
listing and maintenance requirements of the Principal Market on the date hereof.

(jj)    Acknowledgement Regarding Buyers’ Status. The Company acknowledges and
agrees that the Buyers are acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Buyers are not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Buyers
or any of their representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyers’ purchase of the Purchase Shares. The Company further
represents to the Buyers that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(kk)    No Required Additional Issuances. The issuance and sale of the Purchase
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person and will not result in a right of any holder of
securities of the Company to adjust the exercise, conversion, exchange or reset
price under any of such securities.

(ll)    Application of Takeover Protections; Rights Agreements. The Company and
the Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business

 

-12-



--------------------------------------------------------------------------------

combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of the State of Delaware that is or would reasonably be expected to
become applicable to the Buyers as a result of the Buyers and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, the Company’s issuance of the Purchase
Shares and each Buyer’s ownership of the Purchase Shares.

(mm)    Forward Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in the SEC Filings has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

(nn)    Regulation M. The common stock of the Company is an “actively-traded
security” excepted from the requirements of Rule 101 of Regulation M under the
Exchange Act by Rule 101(c)(1) thereunder.

 

4.

COVENANTS AND OTHER RIGHTS.

(a)    Listing. The Company shall promptly secure the listing of the Purchase
Shares upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall use its reasonable best efforts to
maintain the Common Stock’s listing on the Principal Market. Neither the Company
nor any of its subsidiaries shall take any action that would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market, unless the Common Stock is immediately thereafter traded on
the New York Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, or the OTCQB or OTCQX market
places of the OTC Markets. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(a).

(b)    Disclosure of Transactions and Other Material Information. Within four
(4) Business Days of the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms and conditions of the
transactions contemplated by this Agreement in the form required by the Exchange
Act and attaching the Agreement as an exhibit to such filing.

(c)    Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares to the Buyers in accordance with the
terms of the Transaction Documents.

(d)    Integration. From and after the date of this Agreement, neither the
Company, nor any of its Affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would (i) require
registration of the offer and sale by the Company to the Buyers of any of the
Purchase Shares under the Securities Act, or (ii) cause this offering of the
Purchase Shares by the Company to the Buyers to be integrated with other
offerings of securities by the Company in a manner that would require
stockholder approval pursuant to the rules and regulations of the Principal
Market on which any of the securities of the Company are listed or designated,
unless in the case of this clause (ii), stockholder approval is obtained before
the closing of such subsequent transaction in accordance with the rules of such
Principal Market.

 

-13-



--------------------------------------------------------------------------------

(e)    Takeover Provisions. No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that a Buyer is an “Acquiring
Person” under any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision in effect or hereafter adopted by the Company, or that a
Buyer could be deemed to trigger the provisions of any such plan or arrangement,
in either case solely by virtue of purchasing the Purchase Shares under this
Agreement.

 

5.

TRANSFER RESTRICTIONS.

(a)    Compliance with Laws. Notwithstanding any other provision of this
Section 5, each Buyer covenants that the Purchase Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Purchase Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the applicable Buyer provides the
Company with reasonable assurances (in the form of seller and, if applicable,
broker representation letters) that the securities may be sold pursuant to such
rule), the Company may require such Buyer to provide to the Company an opinion
of counsel selected by such Buyer and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Purchase Shares under the Securities Act.

(b)    Legends. Any certificates or book entry notations evidencing the Purchase
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form, until such time as
they are not required under Section 5(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS AND ARE
SUBJECT TO CERTAIN TRANSFER RESTRICTIONS SET FORTH IN THE COMMON STOCK PURCHASE
AGREEMENT, DATED FEBRUARY 26, 2019 AND A REGISTRATION RIGHTS AGREEMENT, DATED
MARCH 1, 2019, IN EACH CASE BY AND AMONG THE COMPANY AND THE STOCKHOLDERS NAMED
THEREIN. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT.

(c)    Removal of Legends. The legend set forth in Section 5(b) above shall be
removed and the Company shall issue a certificate (or book entry notation, as
applicable) without such legend or any other legend to the holder of the
applicable Purchase Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company (“DTC”), if (i) such Purchase Shares are registered for resale under the
Securities Act (provided that, if a Buyer is selling pursuant to the effective
registration statement registering the Purchase Shares for resale, such Buyer
agrees to only sell such Purchase Shares during such time that such registration
statement is effective and not withdrawn or suspended, and only as permitted by
such registration statement), (ii) such Purchase Shares

 

-14-



--------------------------------------------------------------------------------

are sold or transferred pursuant to Rule 144, or (iii) such Purchase Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions. Certificates
(or book entry notations) for Purchase Shares subject to legend removal
hereunder may be transmitted by the Company’s transfer agent to such Buyer by
crediting the DTC account of such Buyer’s broker or other DTC participant as
directed by such Buyer.

6.       CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL SHARES OF COMMON STOCK
UNDER THIS AGREEMENT.

The obligation of the Company hereunder to sell the Purchase Shares is subject
to the satisfaction of each of the following conditions on or before the Closing
Date:

(a)    The Buyers shall have executed each of the Transaction Documents and
delivered the same to the Company; and

(b)    The representations and warranties of the Buyers in this Agreement shall
be true and correct as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct in all material respects as of such specific date) and the
Buyers shall have performed, satisfied and complied in all material respects
with the covenants and agreements required by this Agreement to be performed,
satisfied or complied with by the Buyers at or prior to the Closing Date.

(c)    The Company shall have issued and sold the shares in the Public Offering
as contemplated by the Underwriting Agreement.

7.       CONDITIONS TO THE BUYERS’ OBLIGATIONS TO PURCHASE SHARES OF COMMON
STOCK.

The obligation of each Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Closing Date:

(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;

(b)    The representations and warranties of the Company in this Agreement shall
be true and correct in all material respects (except to the extent that any of
such representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date of this Agreement
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date), the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date and no
Material Adverse Effect shall have occurred. The Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect in the form attached hereto as Exhibit
C;

(c)    The Company shall have delivered to the Buyer: (i) a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within two (2) Business Days of the Closing Date, and (ii) a certificate
evidencing the good standing of the Company in the State of Washington issued by
the Secretary of State of the State of Washington as of a date within two
(2) Business Days of the Closing Date;

 

-15-



--------------------------------------------------------------------------------

(d)    The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Closing Date, in the
form attached hereto as Exhibit D;

(e)    The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the Closing Date in form and substance reasonably satisfactory to
the Buyer;

(f)    The Company shall have provided the Buyer with a written confirmation
from the Principal Market that the staff of the Principal Market shall have
completed its review of the Listing of Additional Shares Notification form
submitted by the Company in connection with the transactions contemplated by
this Agreement;

(g)    The SEC shall not have issued a stop order with respect to the Common
Stock and the Common Stock shall not have been suspended, as of the Closing
Date, by the Principal Market from trading on the Principal Market nor shall
suspension by the SEC or the Principal Market have been threatened, as of the
Closing Date, either (i) in writing by the SEC or the Principal Market or
(ii) by falling below the minimum listing maintenance requirements of the
Principal Market;

(h)    All registrations, qualifications, permits and approvals, if any,
required under applicable state securities laws shall have been obtained for the
lawful execution, delivery and performance of this Agreement;

(i)    The Company shall have delivered to its transfer agent irrevocable
written instructions to issue to such Buyer book-entry notations representing
the Purchase Shares set forth opposite such Buyer’s name on the Schedule of
Buyers attached hereto as Exhibit A; and

(j)    The Company shall have issued and sold the shares in the Public Offering
as contemplated by the Underwriting Agreement.

8.       CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)    “Affiliate” means, with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

(b)    “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

(c)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(d)    “Offering Price” means the public offering price per share of the Common
Stock to be issued and sold in the Public Offering, as set forth on the cover
page of the Public Offering Prospectus.

(e)    “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

-16-



--------------------------------------------------------------------------------

(f)    “Placement Agents” means J.P. Morgan Securities LLC, SVB Leerink LLC,
Wells Fargo Securities, LLC and RBC Capital Markets, LLC.

(g)    “Principal Market” means the Nasdaq Global Market; provided however, that
in the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Bulletin Board or either of the OTCQB
Marketplace or the OTCQX marketplace of the OTC Markets Group, then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.

(h)    “Public Offering Prospectus” means the final prospectus supplement to the
Registration Statement filed by the Company with the SEC in connection with the
Public Offering.

(i)    “SEC” means the United States Securities and Exchange Commission.

(j)    “SEC Filings” shall mean all reports, schedules, forms, statements and
other documents filed or required to be filed by the Company with the SEC
pursuant to the requirements of the Securities Act or the Exchange Act,
including material filed pursuant to Section 13(a) or 15(c) of the Exchange Act,
in each case, together with all exhibits, supplements, amendments and schedules
thereto, and all documents incorporated by reference therein.

(k)     “Securities Act” means the Securities Act of 1933, as amended.

 

9.

MISCELLANEOUS.

(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Wilmington,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 

-17-



--------------------------------------------------------------------------------

(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)    Entire Agreement. This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyers, the
Company, their Affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any of the
Buyers makes any representation, warranty, covenant or undertaking with respect
to such matters. Each of the Company and each of the Buyers acknowledge and
agree that it has not relied on, in any manner whatsoever, any representations
or statements, written or oral, other than as expressly set forth in this
Agreement.

(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

 

Alder BioPharmaceuticals, Inc. 11804 North Creek Parkway South Bothell, WA 98011
Telephone:    (425) 205-2900 Facsimile:    (425) 205-2901 Attention:
   Chief Executive Officer with a copy to Executive Vice President & General
Counsel Email:    razelby@alderbio.com, with a copy to jbucher@alderbio.com

 

-18-



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

Cooley LLP 1700 Seventh Avenue, Suite 1900 Seattle, WA 98101 Telephone:    (206)
452-8700 Facsimile:    (206) 452-8800 Attention:    Alan Hambelton Email:   
ahambelton@cooley.com

If to any of the Buyers, to the address set forth opposite such Buyer’s name on
EXHIBIT A hereto:

With a copy to (which shall not constitute delivery to the Buyers):

 

Paul Hastings LLP 1117 South California Avenue Palo Alto, CA 94304 Telephone:   
(650) 320-1800 Facsimile:    (650) 320-1900 Attention:    Samantha Eldredge
Email:    samanthaeldredge@paulhastings.com

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or
(D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of: (a) the Buyers or their designees or
assignees that hold at least a majority of the Purchase Shares, and (b) Redmile
Group, LLC, but only to the extent that the Buyers or their designees or
assignees that hold at least a majority of the Purchase Shares are not funds,
accounts or entities managed by Redmile Group, LLC or any of its Affiliates,
including by merger or consolidation; provided, however, that any transaction,
whether by merger, reorganization, restructuring, consolidation, financing or
otherwise, whereby the Company remains the surviving entity immediately after
such transaction shall not be deemed a succession or assignment. Any Buyer may
assign, delegate or otherwise transfer all or any portion of its rights or
obligations under this Agreement to one or more funds, accounts or entities
managed by Redmile Group, LLC or any of its Affiliates without the prior consent
of the Company; provided, however, that that if any assignment by a Buyer
pursuant to the foregoing shall occur, the transferee, designee or assignee
shall automatically become a party to this Agreement by executing and delivering
an additional counterpart signature page to this Agreement and deliver to the
Company a certificate containing representations and warranties substantially
similar to the representations and warranties in Section 2 hereof, and such
shall be deemed a “Buyer” and a party hereunder and the Schedule of Buyers
attached hereto as Exhibit A shall be updated to reflect the information with
respect to such transferee, designee or assignee.

 

-19-



--------------------------------------------------------------------------------

(h)    No Third-Party Beneficiaries. Except as expressly set forth in
Section 2(g), this Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

(i)    Publicity. The Company shall afford the Buyers and their counsel with the
opportunity to review and comment upon the form and substance of, and shall give
reasonable consideration to all such comments from the Buyers or their counsel
on, the portion(s) of any press release, SEC filing or any other public
disclosure by or on behalf of the Company relating to the Buyers or their
purchases hereunder, any of the Transaction Documents or the transactions
contemplated thereby. Notwithstanding anything to the contrary contained herein,
the Company shall not be required to provide the Buyers with advance notice of
any press release, SEC filing or any other public disclosure by or on behalf of
the Company relating to the Buyers, their purchases hereunder or any aspect of
the Purchase Shares, the Transaction Documents or the transactions contemplated
thereby to the extent the disclosure is materially consistent with disclosure
previously reviewed by the Buyers.

(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)    Survival. The representations, warranties, agreements and covenants
contained herein shall survive the closing of the transactions contemplated
hereby and the delivery of the Purchase Shares.

(l)    Termination. In the event that the Closing Date shall not have occurred
within twenty (20) Business Days of the date of this Agreement, due to the
failure to satisfy any of the conditions set forth in Sections 6 and 7 above,
either party shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of either party to any
other party; provided, however, that the right to terminate this Agreement under
this Section 9(l) shall not be available to either party if such failure to
satisfy any of the conditions set forth in Sections 6 and 7 is the result of a
breach of this Agreement by such party or the failure of any representation or
warranty of such party included in this Agreement to be true and correct in all
material respects. Any termination of this Agreement pursuant to this
Section 9(l) shall be effected by written notice from the Company to the Buyers,
or the Buyers or Redmile Group, LLC to the Company, as the case may be, setting
forth the basis for the termination hereof. This Section 9 shall survive any
termination of this Agreement.

(m)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyers that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby, other than the Placement Agents. Each of the Buyers
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. Each party shall be responsible for the payment of any fees
or commissions, if any, of any financial advisor, placement agent, broker or
finder engaged by such party relating to or arising out of the transactions
contemplated hereby; provided, however, that upon written request of the
Company, the Buyers may wire the amount of the fee payable by the Company to the
Placement Agents directly to the Placement Agents and reduce the aggregate
Purchase Price payable pursuant to this Agreement accordingly. Each party shall
pay, and hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out of pocket expenses)
arising in connection with any such claim.

(n)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

-20-



--------------------------------------------------------------------------------

(o)    Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of
this Agreement may be amended other than by a written instrument signed by the
Company and the Buyers obligated to purchase at least a majority of the Purchase
Shares. No provision of this Agreement may be waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

*    *    *    *    *

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY: ALDER BIOPHARMACEUTICALS, INC. By:   /s/ James Bucher Name: James
B. Bucher Title: Executive Vice President & General Counsel

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

BUYER:

REDMILE CAPITAL FUND, LP

By:   Redmile Group, LLC, its General Partner By:   /s/ Jeremy Green Name:  
Jeremy Green Title:   Managing Member

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

BUYER:

REDMILE CAPITAL OFFSHORE FUND, LTD.

By:   Redmile Group, LLC, its Investment Manager By:   /s/ Jeremy Green Name:  
Jeremy Green Title:   Managing Member

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

BUYER:

MAP 20 SEGREGATED PORTFOLIO, A SEGREGATED PORTFOLIO OF LMA SPC

By:   Redmile Group, LLC, its investment advisor By:   /s/ Jeremy Green Name:  
Jeremy Green Title:   Managing Member

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

BUYER:

REDMILE CAPITAL OFFSHORE FUND (ERISA), LTD.

By:   Redmile Group, LLC, its Investment Manager By:   /s/ Jeremy Green Name:  
Jeremy Green Title:   Managing Member

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Schedule of Buyers Exhibit B    Form of Registration Rights
Agreement Exhibit C    Form of Officer’s Certificate Exhibit D    Form of
Secretary’s Certificate



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF BUYERS

 

Name

  

Address for Notices

  

Jurisdiction of Formation and Entity Type

   Purchase Price      Number of Shares
of Common Stock
Purchased   Redmile Capital Fund, LP   

c/o Redmile Group, LLC

One Letterman Drive

Building D Suite D3-300

San Francisco, CA 94129

   Limited partnership organized and existing under the laws of the State of
Delaware, USA      $4,353,014.50        378,523   Redmile Capital Offshore Fund,
Ltd.   

c/o Redmile Group, LLC

One Letterman Drive

Building D Suite D3-300

San Francisco, CA 94129

   Exempted company organized and existing under the laws of the Cayman Islands
     $13,742,500.00        1,195,000   Map 20 Segregated Portfolio, a segregated
portfolio of LMA SPC   

c/o Redmile Group, LLC

One Letterman Drive

Building D Suite D3-300

San Francisco, CA 94129

   Segregated portfolio company organized and existing under the laws of the
Cayman Islands      $663,423.50        57,689   Redmile Capital Offshore Fund
(ERISA), Ltd.   

c/o Redmile Group, LLC

One Letterman Drive

Building D Suite D3-300

San Francisco, CA 94129

   Exempted company organized and existing under the laws of the Cayman Islands
     $1,241,057.00        107,918   TOTAL      $19,999,995.00        1,739,130  



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March [●], 2019,
by and among Alder BioPharmaceuticals Inc., a Delaware corporation (the
“Company”), and the buyers listed on the Schedule of Buyers on EXHIBIT A hereto
(individually, together with its permitted designees and assigns, the “Buyer”
and collectively, the “Buyers”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Common Stock
Purchase Agreement by and between the parties hereto, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”).

RECITALS

A.    Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has issued to the Buyers, and the Buyers have purchased from the
Company, [Twenty Million Dollars ($20,000,000)]1 of Common Stock (as defined
below) (the “Purchase Shares”); and

B.    To induce the Buyers to enter into the Purchase Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyers hereby
agree as follows:

1.    DEFINITIONS.

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

a.    “Common Stock” means the common stock of the Company, par value $0.0001
per share.

b.    “Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

c.    “Prospectus” means the base prospectus, including all documents
incorporated therein by reference, included in any Registration Statement (as
hereinafter defined), as it may be supplemented by a prospectus or the
Prospectus Supplement (as hereinafter defined), in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to
Rule 424(b) under the 1933 Act, together with any then issued “issuer free
writing prospectus(es),” as defined in Rule 433 of the 1933 Act, relating to the
Registrable Securities.

d.    “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
registration statement(s) by the SEC.

 

1 

To be updated to reflect aggregate purchase price (in the event of an adjustment
for fractional shares).



--------------------------------------------------------------------------------

e.    “Registrable Securities” means (i) the Purchase Shares, and (ii) any
shares of capital stock issued or issuable with respect to the Purchase Shares
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event.

f.    “Registration Statement” means the Shelf Registration Statement, any New
Registration Statement and any other registration statement of the Company, as
amended, when it became effective, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus subsequently filed with the SEC pursuant to Rule 424(b) under the
1933 Act or deemed to be a part of such registration statement pursuant to Rule
430B or 462(b) of the 1933 Act, covering the sale of any of the Registrable
Securities.

g.    “Shelf Registration Statement” means the Company’s existing registration
statement on Form S-3 (File No. 333-216199).

2.    REGISTRATION.

a.    Mandatory Registration. The Company shall, within sixty-one (61) days from
the date of the final prospectus for the Public Offering, file with the SEC a
prospectus supplement to the Shelf Registration Statement specifically relating
to the Registrable Securities (the “Prospectus Supplement”). The Buyers and
their counsel shall have had a reasonable opportunity to review and comment upon
such Prospectus Supplement prior to its filing with the SEC. The Buyers shall
furnish all information reasonably requested by the Company for inclusion
therein. The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement effective pursuant to Rule 415 promulgated under the 1933
Act and available for sales of all of the Registrable Securities at all times
until the earlier of (i) the date on which the Buyers shall have sold, either
publicly pursuant to the Registration Statement or pursuant to Rule 144 under
the 1933 Act, all the Registrable Securities, or (ii) the date five (5) years
from the date of this Agreement (collectively, the “Registration Period”). In
addition, a Buyer’s rights under this Agreement shall terminate if such Buyer
can sell all of its Registrable Securities under Rule 144 under the 1933 Act
without restriction during any ninety (90) day period. The Shelf Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Company hereby represents and warrants to the Buyers
that: (i) the Shelf Registration Statement is effective and available for the
resale of the Registrable Securities in accordance with Rule 430B under the 1933
Act, and (ii) the Company has not received any notice that the SEC has issued or
intends to issue a stop-order with respect to the Shelf Registration Statement
or that the SEC otherwise has suspended or withdrawn the effectiveness of the
Shelf Registration Statement, either temporarily or permanently, or intends or
has threatened in writing to do so.

b.    Rule 424 Prospectus. The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the 1933 Act, a prospectus, including any amendments or
prospectus supplements thereto, to be used in connection with sales of the
Registrable Securities under the Registration Statement. The Buyers and their
counsel shall have two (2) Business Days to review and comment upon such
prospectus prior to its filing with the SEC. If the Buyers have comments on such
prospectus, the Buyers shall use their reasonable best efforts to provide such
comments within two (2) Business Days from the date the Buyers receive the final
version of such prospectus.

 

2



--------------------------------------------------------------------------------

c.    Sufficient Number of Shares Registered. In the event the number of shares
registered pursuant to the Prospectus Supplement is insufficient to cover the
Registrable Securities or if the Shelf Registration Statement has expired or is
otherwise no longer available, the Company shall file a new registration
statement (a “New Registration Statement”), so as to cover all of such
Registrable Securities as soon as reasonably practicable, but in any event not
later than ten (10) Business Days after the necessity therefor arises. The
Company shall use its reasonable best efforts to have any such New Registration
Statement become effective as soon as practicable following the filing thereof.

3.    RELATED OBLIGATIONS.

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2(a) and (c), including on
the Shelf Registration Statement or on any New Registration Statement, the
Company shall use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

a.    The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and any
Prospectus used in connection with such Registration Statement, as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, subject to Permitted Delays and Section 3(e) hereof and,
during such period, comply with the provisions of the 1933 Act with respect to
the disposition of all Registrable Securities of the Company covered by the
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. Should the Company file a post-effective amendment to the
Registration Statement, the Company will use its reasonable best efforts to have
such filing declared effective by the SEC within thirty (30) consecutive
Business Days following the date of filing, which such period shall be extended
for an additional thirty (30) Business Days if the Company receives a comment
letter from the SEC in connection therewith. If (i) there is material non-public
information regarding the Company which the Company’s Board of Directors
reasonably determines not to be in the Company’s best interest to disclose and
which the Company is not otherwise required to disclose or (ii) there is a
significant business opportunity (including, but not limited to, the acquisition
or disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Company’s Board of Directors reasonably determines not to
be in the Company’s best interest to disclose and which the Company would be
required to disclose under a Registration Statement, then the Company may
postpone or suspend filing or effectiveness of such Registration Statement or
use of the prospectus under the Registration Statement for a period not to
exceed thirty (30) consecutive days, provided that the Company may not postpone
or suspend its obligation under this Section 3(a) for more than sixty (60) days
in the aggregate during any twelve (12) month period (each, a “Permitted
Delay”).

b.    The Company shall submit to the Buyers for review and comment any
disclosure in the Registration Statement, and all amendments and supplements
thereto (other than prospectus supplements that consist only of a copy of a
filed Form 10-K, Form 10-Q or Current Report on Form 8-K or any amendment as a
result of the Company’s filing of a document that is incorporated by reference
into the Registration Statement), containing information provided by the Buyers
for inclusion in such document and any descriptions or disclosure regarding the
Buyers, the Purchase Agreement, including the transaction contemplated thereby,
or this Agreement at least two (2) Business Days prior to their filing with the
SEC, and not file any document in a form to which any of the Buyers reasonably
and timely objects. Upon request of a Buyer, the Company shall provide to such
Buyer all disclosure in the Registration Statement and all amendments and
supplements thereto (other than prospectus supplements that consist only of a
copy

 

3



--------------------------------------------------------------------------------

of a filed Form 10-K, Form 10-Q or Current Report on Form 8-K or any amendment
as a result of the Company’s filing of a document that is incorporated by
reference into a Registration Statement) at least two (2) Business Days prior to
their filing with the SEC, and not file any document in a form to which any of
the Buyers reasonably and timely objects. If any of the Buyers have comments on
the Registration Statement and any amendments or supplements thereto, such Buyer
shall use its reasonable best efforts to comment thereon within two (2) Business
Days from the date the Buyers receive the final version thereof. The Company
shall furnish to the Buyers, without charge, any correspondence from the SEC or
the staff of the SEC to the Company or its representatives relating to the
Registration Statement, except if such notice and the contents thereof shall be
deemed to constitute material non-public information.

c.    Upon request of any of the Buyers, the Company shall furnish to such
Buyer, (i) promptly after the same is prepared and filed with the SEC, at least
one copy of the Registration Statement and any amendment(s) thereto, including
all financial statements and schedules, all documents incorporated therein by
reference and all exhibits, (ii) upon the effectiveness of any amendment(s) to a
Registration Statement, a copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as a Buyer may reasonably request) and (iii) such other documents,
including copies of any preliminary or final prospectus, as a Buyer may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Buyer.

d.    The Company shall use reasonable best efforts to (i) register and qualify,
unless an exemption from registration and qualification is available, the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as any
of the Buyers reasonably requests, (ii) subject to Permitted Delays, prepare and
file in those jurisdictions, such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
each Buyer who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

e.    Subject to Permitted Delays, as promptly as reasonably practicable after
becoming aware of such event or facts, the Company shall notify the Buyers in
writing if the Company has determined that the Prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as reasonably practical
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of premature disclosure of such
event or facts) prepare a prospectus supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, upon
any Buyer’s request, deliver a copy of such prospectus supplement or amendment
to such Buyer. In providing this notice to the Buyers, the Company shall not
include any other information about the facts underlying the Company’s
determination and shall not in any way communicate any material nonpublic
information about the Company or the Common Stock to the Buyers. The Company
shall also promptly notify the Buyers in writing (i) when a prospectus or any
prospectus supplement or post-effective

 

4



--------------------------------------------------------------------------------

amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Buyers by facsimile or e-mail on the
same day of such effectiveness), (ii) of any request by the SEC for amendments
or supplements to any Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate. In no
event shall the delivery of a notice under this Section 3(e), or the resulting
unavailability of a Registration Statement, without regard to its duration, for
disposition of securities by the Buyers be considered a breach by the Company of
its obligations under this Agreement.

f.    The Company shall use its reasonable best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of any Registration
Statement, or the suspension of the qualification of any Registrable Securities
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest practical time
and to notify the Buyers of the issuance of such order and the resolution
thereof or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

g.    The Company shall (i) cause all the Registrable Securities to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities if the Principal
Market (as such term is defined in the Purchase Agreement) is an automated
quotation system. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

h.    The Company shall cooperate with the Buyers to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to any
Registration Statement and enable such certificates to be in such denominations
or amounts as the Buyers may reasonably request and registered in such names as
the Buyers may request.

i.    If reasonably requested by a Buyer, the Company shall (i) promptly
incorporate in a prospectus supplement or post-effective amendment to the
Registration Statement such information as such Buyer believes should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities;
(ii) make all required filings of such prospectus supplement or post-effective
amendment as promptly as practicable once notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement (including by
means of any document incorporated therein by reference).

j.    The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities in the United States
as may be necessary to consummate the disposition of such Registrable
Securities.

k.    If reasonably requested by a Buyer at any time, the Company shall deliver
to such Buyer a written confirmation from the Company’s counsel of whether or
not the effectiveness of such Registration Statement has lapsed at any time for
any reason (including, without limitation, the issuance of a stop order) and
whether or not the Registration Statement is currently effective and available
to the Company for sale of all of the Registrable Securities.

 

5



--------------------------------------------------------------------------------

4.    OBLIGATIONS OF THE BUYERS.

a.    Each Buyer has furnished to the Company in EXHIBIT B hereto such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as
reasonably requested by the Company in order to effect the registration of such
Registrable Securities. The Company shall notify the Buyers in writing of any
other information the Company reasonably requires from the Buyers in connection
with any Registration Statement hereunder. Each Buyer will as promptly as
practicable notify the Company of any material change in the information set
forth in EXHIBIT B, other than changes in its ownership of Common Stock.

b.    Each Buyer agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any amendments and
supplements to any Registration Statement hereunder.

5.    EXPENSES OF REGISTRATION.

All reasonable expenses of the Company, other than sales or brokerage
commissions incurred by the Buyers and fees and disbursements of counsel for the
Buyers, incurred in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3, including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, and fees and
disbursements of counsel for the Company, shall be paid by the Company.

6.    INDEMNIFICATION.

a.    To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Buyer, each Person, if any, who
controls a Buyer, the members, the directors, officers, partners, employees,
agents, representatives of each Buyer and each Person, if any, who controls a
Buyer within the meaning of the 1933 Act or the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement (with the prior consent
of the Company, such consent not to be unreasonably withheld) or expenses, joint
or several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency or body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
Prospectus or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to the Registration Statement, or (iv) any
material violation by the Company of this Agreement (the matters in the
foregoing clauses (i) through (iv) being, collectively, “Violations”). The
Company shall reimburse each Indemnified Person promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (A) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information about a Buyer furnished in
writing to the Company by such Buyer or such Indemnified Person expressly for
use in connection with the preparation of the Registration Statement, the
Prospectus or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company; (B) with respect to any
superseded prospectus, shall not inure to the benefit of any such person from
whom the person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any other Indemnified Person)
if the untrue statement or omission of material fact contained in the superseded
prospectus was corrected in the revised prospectus, as then amended or
supplemented, if such revised prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used it; (C) shall not be available to the extent such Claim is based on
a failure of a Buyer to deliver, or to cause to be delivered, the prospectus
made available by the Company, if such prospectus was theretofore made available
by the Company pursuant to Section 3(c) or Section 3(e); and (D) shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by a Buyer pursuant to Section 8.

b.    In connection with the Registration Statement or Prospectus, each Buyer,
severally and not jointly, agrees to indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 6(a), the Company,
each of its directors, each of its officers who signed the Registration
Statement and each Person, if any, who controls the Company within the meaning
of the 1933 Act or the 1934 Act (collectively and together with an Indemnified
Person, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information about such Buyer set forth on EXHIBIT B hereto or updated from time
to time in writing by such Buyer and furnished to the Company by such Buyer
expressly for inclusion in the Shelf Registration Statement or Prospectus or any
New Registration Statement or from the failure of such Buyer to deliver or to
cause to be delivered the prospectus made available by the Company, if such
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e); and, subject to Section 6(d), such Buyer will reimburse any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Buyer, which consent shall not be unreasonably withheld, conditioned or delayed;
provided, further, however, that such Buyer shall be liable under this
Section 6(b) for only that amount of a Claim or Indemnified Damages as does not
exceed the net amount of proceeds actually received by such Buyer as a result of
the sale of Registrable Securities pursuant to such registration statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by such Buyer pursuant to Section 8.

c.    Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate

 

7



--------------------------------------------------------------------------------

in, and, to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be, and upon such notice, the
indemnifying party shall not be liable to the Indemnified Person or Indemnified
Party for any legal or other expenses subsequently incurred by the Indemnified
Person or Indemnified Party in connection with the defense thereof; provided,
however, that an Indemnified Person or Indemnified Party (together with all
other Indemnified Persons and Indemnified Parties that may be represented
without conflict by one counsel) shall have the right to retain its own counsel
with the fees and expenses to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

d.    The indemnification required by this Section 6 shall be made by payments
at least as frequently as every 30 days of the amount thereof during the course
of the investigation or defense, as and when bills are received or Indemnified
Damages are incurred. Any person receiving a payment pursuant to this Section 6
which person is later determined to not be entitled to such payment shall return
such payment (including reimbursement of expenses) to the person making it.

e.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7.    CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any party who was not guilty of fraudulent misrepresentation;
and (ii) contribution by any seller of Registrable Securities shall be limited
in amount to the net amount of proceeds actually received by such seller from
the sale of such Registrable Securities.

 

8



--------------------------------------------------------------------------------

8.    ASSIGNMENT OF REGISTRATION RIGHTS.

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyers holding a majority of
the Registrable Securities; provided, however, that any transaction, whether by
merger, reorganization, restructuring, consolidation, financing or otherwise,
whereby the Company remains the surviving entity immediately after such
transaction shall not be deemed an assignment. Any Buyer may assign its rights
under this Agreement to any transferee or holder of the Registrable Securities
without the prior written consent of the Company; provided that such transferee
or holder of the Registrable Securities executes and delivers an additional
counterpart signature page to this Agreement and EXHIBIT A hereto shall be
updated to reflect the information with respect to such transferee or holder.

9.    AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of (a) the Company, (b) the Buyers
holding a majority of the Registrable Securities, and (c) Redmile Group, LLC,
but only to the extent that the Buyers holding a majority of the Registrable
Securities are not funds, accounts or entities managed by Redmile Group, LLC or
any of its Affiliates.

10.    ADDITIONAL REGISTRATION STATEMENTS.

During the period beginning on the date hereof and ending on the last day of the
Registration Period, if at any time there is not an effective Registration
Statement available for the resale of the Registrable Securities under the 1933
Act, the Company shall not file a Registration Statement or an offering
statement under the 1933 Act relating to securities that are not the Registrable
Securities (other than a Registration Statement on Form S-8, or such supplements
or amendments to Registration Statements that are outstanding and have been
declared effective by the SEC as of the date hereof, solely to the extent
necessary to keep such registration statements effective and available).

 

9



--------------------------------------------------------------------------------

11.    MISCELLANEOUS.

a.    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

Alder BioPharmaceuticals, Inc.

11804 North Creek Parkway South

Bothell, WA 98011

 

  Telephone:

(425) 205-2900

  Facsimile:

(425) 205-2901

  Attention:

Chief Executive Officer with a copy to Executive Vice President & General
Counsel

  Email:

razelby@alderbio.com, with a copy to jbucher@alderbio.com

With a copy (which shall not constitute delivery to the Company) to:

Cooley LLP

1700 Seventh Avenue, Suite 1900

Seattle, WA 98101

 

  Telephone:

206-452-8700

  Facsimile:

206-452-8800

  Attention:

Alan Hambelton

  Email:

ahambelton@cooley.com

If to a Buyer:

To the address set forth opposite such Buyer’s name on EXHIBIT A hereto.

With a copy (which shall not constitute delivery to the Buyers) to:

Paul Hastings LLP

1117 South California Avenue

Palo Alto, CA 94304

 

  Telephone:

(650) 320-1800

  Facsimile:

(650) 320-1900

  Attention:

Samantha Eldredge

  Email:

samanthaeldredge@paulhastings.com

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively. Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.

b.    No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

10



--------------------------------------------------------------------------------

c.    The corporate laws of the State of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Wilmington
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

d.    This Agreement and the Purchase Agreement constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof. There are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein and therein. This Agreement and
the Purchase Agreement supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and persons acting on their
behalf with respect to the subject matter hereof and thereof.

e.    Subject to the requirements of Section 8, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

f.    Notwithstanding anything to the contrary contained herein, if the Company
shall issue Purchase Shares to persons other than the Buyers pursuant to the
Purchase Agreement, any purchaser of such Purchase Shares shall become a party
to this Agreement by executing and delivering an additional counterpart
signature page to this Agreement and shall be deemed a “Buyer” and a party
hereunder and EXHIBIT A hereto shall be updated to reflect the information with
respect to such purchaser.

g.    The headings in this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.

h.    This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile or pdf (or other electronic reproduction
of a) signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction of a)
signature.

 

11



--------------------------------------------------------------------------------

i.    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j.    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

k.    This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

* * * * * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

THE COMPANY: ALDER BIOPHARMACEUTICALS, INC.

By:     Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

BUYER: [BUYER NAME] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(b) of that certain Common Stock Purchase Agreement dated as of
February 26, 2019 (the “Common Stock Purchase Agreement”), by and between ALDER
BIOPHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and the buyers
listed on the Schedule of Buyers attached thereto as Exhibit A. Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.

The undersigned, ___________, Chief Executive Officer of the Company, hereby
certifies as follows:

1.    I am the Chief Executive Officer of the Company and make the statements
contained in this Certificate in my capacity as such;

2.    The representations and warranties of the Company are true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date);

3.    The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Purchase Agreement to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date; and

4.    No Material Adverse Effect has occurred.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

 

Name:

Title: Chief Executive Officer

The undersigned as Secretary of ALDER BIOPHARMACEUTICALS, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting Chief Executive Officer of ALDER BIOPHARMACEUTICALS, INC.
and that the signature appearing above is his/her genuine signature.

 

 

 

Secretary



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(d) of that certain Common Stock Purchase Agreement dated as of
February 26, 2019 (the “Common Stock Purchase Agreement”), by and between ALDER
BIOPHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and the buyers
listed on the Schedule of Buyers attached thereto as Exhibit A. Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.

The undersigned, _________________, Secretary of the Company, hereby certifies
as follows in his capacity as such:

1.    I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate.

2.    Attached hereto as Exhibit A, Exhibit B and Exhibit C are true, correct
and complete copies of the Company’s bylaws (“Bylaws”), Certificate of
Incorporation (“Certificate of Incorporation”) and Certificate of Designation
(“Certificate of Designation”), respectively, in each case, as amended through
the date hereof, and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting the Bylaws, Certificate of Incorporation or
Certificate of Designation.

3.    Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
[____________,] 2019 at a meeting at which a quorum was present and acting
throughout and by the Audit Committee of the Board of Directors in an action by
unanimous written consent. Such resolutions have not been amended, modified or
rescinded and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and (ii) and the performance
of the Company of its obligation under the Transaction Documents as contemplated
therein.

4.    As of the date hereof, the authorized, issued and reserved capital stock
of the Company is as set forth on Exhibit D hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

 

 

____________________, Secretary

The undersigned as ______________ of ALDER BIOPHARMACEUTICALS, INC., a Delaware
corporation, hereby certifies that __________________ is the duly elected,
appointed, qualified and acting Secretary of Alder BioPharmaceuticals, Inc., and
that the signature appearing above is his genuine signature.

 

 

 

Name:    

Title:    